PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Almasri, Dema et al.
Application No. 16/594,454
Filed: 7 Oct 2019
For: IRON OXIDE MODIFIED HALLOYSITE NANOMATERIAL

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed May 9, 2022, to revive the above-identified application. 

The petition is GRANTED.

This application became abandoned for failure to properly file the inventor’s oath or declaration or substitute statement in lieu of an oath or declaration no later than the date on which the issue fee is paid as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed October 1, 2021.  Accordingly, the application became abandoned on December 22, 2021.  A Notice of Abandonment was mailed December 28, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of inventor oath or declaration(s) for the inventor(s) (2) the petition fee of $1,050 (3) a proper statement of unintentional delay.  Accordingly, the oath or declaration(s) is accepted as being unintentionally delayed.  

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618.

This application is being referred to the Office of Data Management for further processing into a patent.  



/KIMBERLY A INABINET/Paralegal Specialist, OPET